Foresight Energy LP
13 Week Cash Forecast 03/14/20 - 06/06/20
Summary View (DIP Budget)


($ and Tons in 000s)                         Forecast  Forecast  Forecast             Forecast       Forecast      Forecast      Forecast     Forecast      Forecast       Forecast  Forecast  Forecast              Forecast      Forecast
Week Number –>                               Week 1    Week 2    Week 3                Week 4        Week 5        Week 6        Week 7        Week 8        Week 9        Week 10   Week 11   Week 12               Week 13         Total
Week Ending –>                              14-Mar-20 21-Mar-20 28-Mar-20             4-Apr-20      11-Apr-20     18-Apr-20     25-Apr-20     2-May-20      9-May-20      16-May-20 23-May-20 30-May-20              6-Jun-20      13 Weeks

Total Tons Shipped                               262.6         262.6        262.6         201.0          201.0         201.0        201.0         201.0         364.8          364.8        364.8          364.8          364.8        3,617.0

Total Receipts                              $    7,730    $   13,042    $   9,014     $   8,509     $    8,227    $   10,842    $   5,702     $   7,573     $   6,090     $    9,817    $   5,108     $    8,611     $   10,093    $ 110,359
                                                                                                                                                                                                                                                                           Case 20-41308




Operating Disbursements
 Payroll Related & Employee Benefits            (2,275)       (1,619)       (2,297)       (1,967)       (2,608)       (1,595)       (2,074)       (2,126)       (2,308)       (1,671)       (2,074)        (1,476)       (2,074)       (26,165)
 All Other Operating Expenses                   (3,539)       (6,377)       (3,024)       (7,874)       (3,477)       (3,200)       (5,535)       (6,552)       (2,029)       (3,691)       (3,972)       (14,749)       (6,343)       (70,362)
Total Operating Disbursements                   (5,814)       (7,996)       (5,321)       (9,841)       (6,085)       (4,795)       (7,609)       (8,677)       (4,337)       (5,363)       (6,046)       (16,225)       (8,417)       (96,527)

Net Operating Cash Flows                         1,916         5,046        3,693         (1,332)        2,142         6,048        (1,907)       (1,105)       1,754          4,455         (938)         (7,614)        1,676         13,832
Restructuring Related Disbursements
 Professional Fees                                   -             -             -        (1,787)            -             -             -             -        (2,385)            -             -         (2,835)       (2,383)        (9,389)
 Critical Vendor and Other Payments             (6,070)       (6,070)       (6,070)       (3,878)       (1,878)       (1,878)       (1,878)       (1,878)       (1,878)       (1,878)       (1,878)        (1,878)            -        (37,115)
 Utility and Other Deposits                          -          (250)       (2,000)            -             -             -             -             -             -             -             -              -             -         (2,250)
Total Restructuring Related Disbursements       (6,070)       (6,320)       (8,070)       (5,665)       (1,878)       (1,878)       (1,878)       (1,878)       (4,263)       (1,878)       (1,878)        (4,713)       (2,383)       (48,754)
Financing Activity
 DIP Draws / Repayments                         55,000             -             -            -         45,000             -             -             -             -             -             -              -             -        100,000
 DIP Interest & Fees                            (1,680)            -             -         (401)        (1,388)            -             -             -        (1,698)            -             -              -        (1,884)        (7,050)
 LC Cash Collateralization                      (4,635)            -             -            -              -             -             -             -             -             -             -              -             -         (4,635)
 Exit Financing                                      -             -             -            -              -             -             -             -             -             -             -              -             -              -
Total Financing Activity                        48,685             -             -         (401)        43,613             -             -             -        (1,698)            -             -              -        (1,884)        88,315

Total Net Cash Flow                             44,531        (1,274)       (4,377)       (7,398)       43,876         4,169        (3,785)       (2,983)       (4,207)        2,576        (2,817)       (12,327)       (2,590)        53,393

Beginning Cash                                   1,121        45,652        44,377        40,000        32,602        76,478        80,647        76,862        73,879        69,672        72,248    69,431             57,104          1,121
 Net Cash Flow                                  44,531        (1,274)       (4,377)       (7,398)       43,876         4,169        (3,785)       (2,983)       (4,207)        2,576        (2,817)  (12,327)            (2,590)        53,393
Ending Cash Balance                         $   45,652    $   44,377 $      40,000 $      32,602 $      76,478    $   80,647    $   76,862 $      73,879 $      69,672 $      72,248    $   69,431 $ 57,104 $            54,514    $    54,514
                                                                                                                                                                                                                                                        13 Week Cash Forecast Pg 1 of 1
                                                                                                                                                                                                                                                  Doc 29-3 Filed 03/10/20 Entered 03/10/20 10:27:51
                                                                                                                                                                                                                                                                           Exhibit C -
